Citation Nr: 0117507	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-23 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
chronic fungal infection of the right hand and feet. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.  He served in Vietnam and was awarded the 
Combat Action Ribbon, among other decorations.

In a July 1992 VA rating decision, service connection was 
granted for chronic fungal infection of the right hand and 
feet.  A noncompensable disability rating was assigned. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Medical and Regional Office Center (M&RO) in Wichita, Kansas 
which confirmed and continued the noncompensable evaluation 
assigned to the service-connected chronic fungal infection of 
the veteran's right hand and feet. 


FINDING OF FACT

Medical records document treatment for chronic fungal 
infection of the right hand and feet as well as symptoms 
including itchy, scaly and dry skin. 


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for chronic fungal 
infection of the right hand and feet have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7806 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a compensable evaluation for his 
chronic fungal infection for the right hand and feet. 

In the interest of clarity, the factual background of this 
case will be summarized.  The pertinent law and VA 
regulations will then be discussed.  Finally, the Board will 
analyze the veteran's claim in reaching its decision. 

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The veteran's service medical records reveal that the veteran 
was seen with complaints of fungus infection on the hands and 
feet, particularly dry scaly skin on the right hand.  The 
veteran was diagnosed as having tinea pedis et manum.  
He was hospitalized for right heel cellulitis in October and 
November 1968.  An October 1972 examination for separation 
reflects that the veteran was found to have had a fungal 
infection involving his hands and feet.  

Also of record are VA outpatient reports, dating from 1984 to 
1992, reflecting that the veteran had a scaly right hand and 
feet which was treated with medication.  

Also of record were findings of VA examinations conducted in 
June 1992.  These reports reflect that the veteran complained 
of having a fungal infection on both feet as well as his 
right nails, which had been present since the 1970's and had 
been treated with oral medication.  The veteran related that 
he had occasional pain with blistering, however, the majority 
of the time the problem did not affect him.  He related that 
the condition waxed and waned with prolonged episodes of 
activity over several weeks.  He related that only his hands 
were somewhat stiff with an acute exacerbation.  Diagnoses of 
chronic fungal infection of the right hand and feet and 
onychomycosis were entered.  

By rating action in October 1992, the M&RO granted service 
connection for chronic fungal infection of the right hand and 
feet.

VA outpatient reports reflect that the veteran was seen in 
the dermatology clinic in March 1999 for referral of his 
tinea pedis.  The examiner noted that the veteran had a 
history of scaly feet, had been on medication since early 
1992 and was not currently on any medication.  An examination 
of the feet revealed diffuse erythema and fine scaling.  
There was no scaling of the hands.  The veteran had yellow 
toenails, but his fingernails were within normal limits.  An 
assessment of tinea pedis of the feet was entered.  The 
veteran was prescribed lotion for his feet.  

In June 1999, the veteran requested an increase in his 
service-connected skin disability of the right hand and feet.  
He related that he had extreme discomfort in itching and 
scabbing of developing lesions. 

When the veteran returned to the VA dermatology clinic in 
August 1999, both feet had mild to minimal scaling at the 
soles only.  Both toe nails were dystrophic and 
hyperpigmented.  Assessments of tinea pedis and tinea crura 
both of which were noted to have improved were entered.  The 
veteran was prescribed lotion.  An assessment of 
onychomycosis was also entered, but treatment was not desired 
at that time. 

An October 1999 VA skin examination report reflects that the 
veteran indicated that he had had a rash on his hands and 
feet which had been intermittent since service in Vietnam.  
He described having constant yellowish and brownish 
discoloration of his toenails.  The examiner noted that the 
veteran had been prescribed a lotion for his skin disability.  
The veteran reported that his skin was itchy, scaly and dry.  
The examiner noted that there were yellow-brown discoloration 
of all of his toenails.  There was a red, slightly scaly rash 
on his fingers and feet in the hairy area.  There was no 
evidence of any ulcerations, exfoliations or crusting.  
Photographs of the veteran's feet taken during the 
examination revealed yellow and brownish discoloration of all 
his toenails.  Diagnoses of onychomycosis, tinea and 
dermatitis were recorded by the examiner. 

Relevant Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4. 
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.
  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2000).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 
38 C.F.R. § 4.21 (2000).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to consider the entire record on appeal.  
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107, 38 C.F.R. §§ 3.102, 4.3 (1999).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.


Analysis

Initial matter--duty to assist

During the pendency of the veteran's appeal but after his 
claim was most recently considered by the M&RO, the Veterans 
Claims Assistance Act of 2000 [VCAA], Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  The act applies 
to this case.  The VCAA provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA also 
includes new notification provisions.  Specifically, the law 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA must inform the claimant and the claimant's 
representative as to what evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

After a review of the record, the Board concludes that all 
relevant facts have been properly developed and that no 
further development is required to comply with the VCAA.  The 
veteran has been afforded a VA examination with respect to 
his skin disability in October 1999, to include photographs 
of the veteran's feet.  In addition, the Board has secured VA 
outpatient reports from the VA Medical Center in Leavenworth, 
Kansas as requested by the veteran.  The veteran has not 
identified any additional evidence relevant to the claim 
which should be secured prior to final appellate review.  The 
veteran has been accorded the opportunity to present evidence 
and argument in support of his claim.  His accredited 
represented has provided written presentations in October 
2000 and in June 2001.  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that the veteran will not be prejudiced by proceeding to 
a decision on the basis of the evidence currently of record.

In summary, the Board finds that all notification and 
development actions required by the VCAA have been satisfied 
.  Remanding this case for readjudication under such 
circumstances would serve no useful purpose.  Cf. Soyini v. 
Derwinski,
1 Vet. App. 540, 546 (1991).  Therefore, the Board finds that 
it may proceed with a decision on the merits of the veteran's 
claim without prejudice to the veteran.

Discussion

The veteran's chronic fungal infection of the right hand and 
feet has been rated by analogy to eczema.  See 38 C.F.R. § 
4.20 (2000).  A noncompensable evaluation is assigned under 
Diagnostic 38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).  

Under 38 C.F.R. 4.118, Diagnostic Code 7806, eczema, the 
following schedular criteria apply.  With ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, a 50 percent 
disability rating is assigned.  With exudation or itching 
constant, extensive lesions, or marked disfigurement, a 30 
percent disability rating is assigned.  With exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, a 10 percent disability rating is assigned.  
With slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area, a noncompensable 
disability rating is assigned.  


Thus, in order to warrant a 10 percent evaluation, the 
evidence must show exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  The recent 
clinical evidence, to include a recent VA examination and 
photographs of the veteran's feet reflect that the veteran 
has symptoms of a dry, scaly and itchy rash on his hands and 
feet which has been treated over the years with various 
medications, such as creams and oral medication.  In fact, 
these symptoms have been documented since the veteran's 
discharge from service. 

In this case, the Board believes that the disability picture 
more nearly approximates the criteria for a 10 percent 
evaluation as opposed to the criteria for a noncompensable 
evaluation under Diagnostic Code 7806.  See 38 C.F.R. § 4.7.
There is medical evidence of a longstanding rash involving 
the veteran's hands and feet.  This is buttressed by 
photographic evidence.  The veteran has described the 
problems caused by his service-connected skin disability.  
Although the level of the veteran's disability may not 
precisely equal that which allows for the assignment of a 10 
percent rating under the schedular criteria, the Board 
believes that the provisions of 38 C.F.R. § 4.7 apply to this 
case.  In addition, the Board has also taken into account the 
fact that the veteran's service-connected skin disability 
does not precisely fit into the schedular criteria for 
eczema.  See 38 C.F.R. §§ 4.20, 4.21.  Although there is no 
other diagnostic code which is better suited to rating this 
disability, the Board recognizes that there should be some 
flexibility in applying Diagnostic Code 7806 under the 
circumstances here presented.

The Board concludes that the medical evidence does not 
support the assignment of a 30 percent evaluation for chronic 
fungal infection of his right hand and feet.  A 30 percent 
disability rating requires evidence of exudation or itching 
constant, extensive lesions, or marked disfigurement.  There 
is no such evidence of record here.  While the evidence 
reflects that the veteran has consistently complained of an 
itchy slightly scaly rash on his feet and hands during a 
recent VA examination, there is no evidences of any extension 
lesions or marked disfigurement.  While photographs of the 
veteran's feet reflect that he has yellow-brown discoloration 
of all his toenails, such does not amount to "marked" 
disfigurement.  "Marked" is defined as "noticeable; obvious; 
appreciable; distinct; conspicuous."   Webster's New World 
Dictionary, Third College Edition (1988) at 828.  After 
having reviewed the evidence, including the unretouched color 
photographs, the Board does not believe that marked 
disfigurement is present, and the veteran has not so 
contended. 

In summary, for the reasons and bases expressed above, the 
Board concludes that a 10 percent disability rating should be 
granted for the veteran's service-connected chronic fungal 
infection of the right hand and feet.  To that extent, the 
appeal is granted.


ORDER

Entitlement to a 10 percent evaluation for chronic fungal 
infection of the right hand and feet is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

